1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10   LYDIA KAHLER,                     )                Case No. 2:19-CV-01913-WBS-CKD
                                       )
11                    Plaintiff,       )                ORDER RE STIPULATION TO
                                       )                DISMISS GROUP LONG TERM
12         v.                          )                DISABILITY PLAN FOR
                                       )                EMPLOYEES OF ORACLE AMERICA
13   HARTFORD LIFE AND ACCIDENT        )                INC. WITHOUT PREJUDICE
     INSURANCE COMPANY; and GROUP LONG )
14   TERM DISABILITY PLAN              )
     FOR EMPLOYEES OF ORACLE AMERICA
                                       )
     INC.,
15                                     )
                                       )
                         Defendants.
16

17          Pursuant to the stipulation of the parties, it is hereby ORDERED that Defendant Group Long
18   Term Disability Plan for Employees for Oracle America Inc., only shall be dismissed without

19   prejudice.

     Dated: November 8, 2019
20

21

22

23

24
                                        1
25         [PROPOSED] ORDER RE STIPULATION TO DISMISS GROUP LONG TERM
          DISABILITY PLAN FOR EMPLOYEES OF ORACLE AMERICA INC. WITHOUT
                                    PREJUDICE
